DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 April 2022 has been entered.
Response to Arguments
Applicant's arguments filed 1 April 2022 have been fully considered but they are not persuasive.
Regarding Claim 15 and amended Claim 27, Applicant asserts of Page  7 of the Remarks filed 1 April 2022 that Ross discloses using the EM forming tool to form container threads and does not provide a thickness of the metallic container in the region that is to be threaded by the EM forming tool. Applicant further asserts on Page 9 of the Remarks that Houghton discloses a can formed from a sheet of 0.0130” with a sidewall thickness of 0.0048”.
Examiner first notes that Claims 15 and 27 recite a workpiece thickness that ranges from 0.003” to 0.039” which should not unnecessarily be limited to a finished product. Houghton, in fact, teaches a workpiece of 0.003” to 0.039” (see, “Thickness c” in the Table at column 7 and “Thickness b” in the Table at column 7).  Further, the thickness claimed should not be limited to the threaded portion. Houghton, therefore, discloses workpiece and wall portion thicknesses within the claimed range. Further, the bottle of Ross could have a thinner wall and a thicker neck portion, as suggested in the affidavit by Dr. Dick and on Page 10 of the Remarks, and therefore, the wall portion of Dick could be the 0.0048” taught by Houghton.
Further, the declaration of Dr. Dick, submitted under 37 C.F.R. 1.132 (as outlined on Page 10 of the Remarks), specifically that the workpiece of Houghton having a thickness of 0.0048” could not be used with the EM forming tool of Ross to form a metallic container having threads, as the EM forming tool of Ross is intended to be used in a thicker, necked portion of a metallic container, is not persuasive. Examiner respectfully submits that the container of Ross or Houghton could be thicker at the threaded portion and thinner at the wall. Further, as noted above, the thickness claimed should not unnecessarily be limited to a finished product or the threaded portion.
Dr. Dick further declares, as outlined on Page 10 of the Remarks, that a workpiece thickness of 0.0048” is too thin to allow for the successful formation of container threads or structural performance of the thread and closure. Examiner first submits that the claims only require a threaded portion and determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.
Secondly, Examiner respectfully submits that Applicant appears to argue and declare, on the one hand, that 0.0048” is to thin, yet on the other hand, desires to claim a thickness of the threaded portion of 0.003” to 0.039.” Regarding the apparent desire to claim a thickness of the threaded neck portion of 0.003” to 0.039”, Examiner notes that Applicant cites the thickness of the neck portion in Par. 00111 of Applicant’s specification of 0.0164 - 0.01682” and therefore, the specification appears to lack written description of the range of 0.003” to 0.039” for the threaded neck portion.  Examiner further notes that:
Par. 0072 of Applicant’s specification discloses that, “the thickness range for imparting EMF-features or operations on the workpiece at least 0.003” up to 0.039.”
Par. 0073 of Applicant’s specification discloses that, “the thickness for imparting EMF-features or EMF-operations to the workpiece at least 0.0084.”
Par. 0074 of Applicant’s specification discloses that, “the thickness for imparting EMF-features or EMF-operations to the workpiece at least 0.015.”
Par. 0075 of Applicant’s specification discloses that, “the workpiece comprises a container with the sidewall at least 0.003” thick and is made from a sheet at least 0.006” thick.”
Par. 0076 of Applicant’s specification discloses that, “the sheet is at least 0.009”- 0.030” thick.”
Claim 29 recites that the sidewall has a thickness of at least 0.003”
Therefore, the limitation to 0.003” is with respect to a sidewall thickness and the limitation to 0.039” is to a sheet thickness which encompasses the full range of “the workpiece,” as claimed. Further, Examiner notes that the phrase, “EMF-features” is notably absent from the disclosure of Par. 0072.
Further, Dr. Dick’s declaration under 37 C.F.R. 1.132 that, “a workpiece thickness of 0.0048” is too thin to allow for the successful formation of container threads or structural performance of the thread and closure” (See Page 5, statement 17 of declaration) appears contrary to Applicant’s own disclosure in the paragraphs cited above. In fact, the specification discloses specifically that a sheet of 0.030” is used to form a workpiece with EMF threads having a sidewall of at least 0.003”. Examiner further notes that Applicant’s originally filed Claim 13 (currently cancelled), claimed EMF forming thicknesses from 0.003” - 0.039,” also contrary to Dr. Dick’s declaration.  Therefore, it appears to the Examiner that either Par. 0072 is incorrect and instead, that EMF features could be formed on a workpiece of at least 0.003” (including 0.0048”), and therefore the declaration of Dr. Dick appears incorrect and contradictory to Applicant’s own specification, or alternatively, Applicant is not trying to claim a range of the thread thickness at all, and instead, “the workpiece” includes a sidewall thickness of at least 0.003” thick (Par. 0075 of Specification) formed by a sheet up to 0.030” thick (Par. 0076 of Specification).
Therefore, the declaration under 37 CFR 1.132 filed 1 April 2022 is insufficient to overcome the rejection of claim 15 based upon Houghton (U.S. 4,412,627) as set forth in the last Office action because: the opinion that the workpiece of Houghton having a thickness of 0.0048” could not be used with the EM forming tool of Ross since a workpiece of 0.0048” is too thin to allow for the successful formation of container threads or structural performance of the threads is not persuasively supported by facts. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15, 17, 20, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Ross et al., hereinafter Ross, (U.S. 2015/0225107) in view of Houghton et al., hereinafter Houghton, (U.S. 4,412,627).
Regarding Claim 15, Ross discloses a metal container (Fig. 1 & Metallic container: Par. 0049) comprising an upper portion (Neck: Fig. 1, #20), a body (Sidewall: Fig. 1, #8), and a domed bottom (Bottom dome portion: Fig. 1, #6),
wherein the metal container is configured with an EMF feature selected from the group consisting of: a thread configured along the upper portion of the metal container; a stamped feature on the body of the metal container; a stamped feature positioned on the domed bottom of the metal container, and combinations thereof (The apparatus may form the container threads 42 with an electro-magnetic (EM) forming tool: Par. 0136),
wherein the metal container comprises a workpiece constructed from: aluminum, aluminum alloys, steel, steel alloys, or combinations thereof, and wherein the aluminum alloy is selected from the group consisting of: a 1xxx series aluminum alloy; a 3xxx series aluminum alloy; and a 5xxx series aluminum alloy (Steel: Par. 0049. Examiner notes that the claims do not specifically require the container to be made from aluminum).  Ross further discloses that the current invention may be used with containers of any size or shape including, without limitation, beverage cans and beverage bottles.  Accordingly, the term "container" is intended to cover containers of any type (Par. 0049).  However, Ross is silent to particular dimensions and therefore, wherein the workpiece thickness ranges from at least 0.003” to not greater than 0.039”.
However, Houghton teaches the formation of aluminum containers wherein the workpiece thickness ranges from at least 0.003” to not greater than 0.039” (Thicknesses “b” and “c” (Col 7)) as a known thickness for forming aluminum containers which results in less material being used.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the container of Ross from aluminum with a thickness that ranges from at least 0.003” to not greater than 0.039”, as taught by Houghton, as such a material thickness is well known in the art of aluminum beverage can forming which results in less material being used.
Regarding Claim 17, the combination of Ross and Houghton teach all elements of the claimed invention as stated above.  Houghton further teaches the formation of aluminum containers wherein the workpiece comprises the metal container with a sidewall thickness of at least 0.003” (Thickness “b” (Col 7)) that is formed from a sheet having a thickness of at least 0.006” (Aluminum sheet having a thickness of 0.0130 inches: Col 7, L33) as a known thickness for forming aluminum containers which results in less material being used.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the container of Ross or Ross in view of Houghton with a sidewall thickness of at least 0.003” that is formed from a sheet having a thickness of at least 0.006”, as taught by Houghton, as such a material thickness is well known in the art of aluminum beverage can forming which results in less material being used.
Regarding Claim 20, the combination of Ross and Houghton teach all elements of the claimed invention as stated above. Ross further discloses wherein the EMF-feature is selected from the group consisting of: an asymmetrical feature, a symmetrical feature, a finish, a feature, and combinations thereof,
wherein the finish is selected from the group consisting of a threaded configuration, a lug pattern, and combinations thereof, and
wherein the feature is selected from the group consisting of a carrier ring, a pilfer band, an imprinted feature, a stamped feature, a logo, a graphic, a text, a curl, a hem, a trim, and combinations thereof (The apparatus may form the container threads 42 with an electro-magnetic (EM) forming tool: Par. 0136).
Regarding Claim 35, the combination of Ross and Houghton teach all elements of the claimed invention as stated above. Ross further discloses wherein the metal container is configured as a bottle, and wherein the upper portion comprises a neck (See Fig. 1).
Claims 15 (alternative interpretation), 17, 20-22, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ross in view of Zaima et al., hereinafter Zaima, (U.S. 2018/0170656) and Houghton.
Regarding Claim 15, Ross discloses a metal container (Fig. 1 & Metallic container: Par. 0049) comprising an upper portion (Neck: Fig. 1, #20), a body (Sidewall: Fig. 1, #8), and a domed bottom (Bottom dome portion: Fig. 1, #6),
wherein the metal container is configured with an EMF feature selected from the group consisting of: a thread configured along the upper portion of the metal container; a stamped feature on the body of the metal container; a stamped feature positioned on the domed bottom of the metal container, and combinations thereof (The apparatus may form the container threads 42 with an electro-magnetic (EM) forming tool: Par. 0136),
wherein the metal container comprises a workpiece constructed from: aluminum, aluminum alloys, steel, steel alloys, or combinations thereof (Aluminum: Par. 0049).  Ross is silent to the type of aluminum and therefore wherein the aluminum alloy is selected from the group consisting of: a 1xxx series aluminum alloy; a 3xxx series aluminum alloy; and a 5xxx series aluminum alloy.
Zaima teaches an aluminum container, wherein the workpiece comprises an AA series aluminum alloy selected from the group consisting of: a 1xxx series aluminum alloy; a 3xxx series alloy; and a 5xxx series aluminum alloy (1070 aluminum alloy: Par. 0066) as a known aluminum alloy having sufficient strength and characteristics for forming containers.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the can of Ross from an AA series aluminum alloy selected from the group consisting of a 1xxx series aluminum alloy; a 3xxx series alloy; and a 5xxx series aluminum alloy, as taught by Zaima, as a known aluminum alloy having sufficient strength and characteristics for forming containers.  Ross further discloses that the current invention may be used with containers of any size or shape including, without limitation, beverage cans and beverage bottles.  Accordingly, the term "container" is intended to cover containers of any type (Par. 0049).  However, Ross or Ross in view of Zaima are is silent to particular dimensions and therefore, wherein the workpiece thickness ranges from at least 0.003” to not greater than 0.039”.
However, Houghton teaches the formation of aluminum containers wherein the workpiece thickness ranges from at least 0.003” to not greater than 0.039” (Thicknesses “b” and “c” (Col 7)) as a known thickness for forming aluminum containers which results in less material being used.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the container of Ross or Ross in view of Zaima from aluminum with a thickness that ranges from at least 0.003” to not greater than 0.039”, as taught by Houghton, as such a material thickness is well known in the art of aluminum beverage can forming which results in less material being used.
Regarding Claim 17, the combination of Ross, Zaima, and Houghton teach all elements of the claimed invention as stated above. Houghton further teaches the formation of aluminum containers wherein the workpiece comprises the metal container with a sidewall thickness of at least 0.003” (Thickness “b” (Col 7)) that is formed from a sheet having a thickness of at least 0.006” (Aluminum sheet having a thickness of 0.0130 inches: Col 7, L33) as a known thickness for forming aluminum containers which results in less material being used.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the container of Ross, Ross and Zaima, or Ross, Zaima, and Houghton with a sidewall thickness of at least 0.003” that is formed from a sheet having a thickness of at least 0.006”, as taught by Houghton, as such a material thickness is well known in the art of aluminum beverage can forming which results in less material being used.
Regarding Claim 20, the combination of Ross, Zaima, and Houghton teach all elements of the claimed invention as stated above. Ross further discloses wherein the EMF-feature is selected from the group consisting of: an asymmetrical feature, a symmetrical feature, a finish, a feature, and combinations thereof,
wherein the finish is selected from the group consisting of a threaded configuration, a lug pattern, and combinations thereof, and
wherein the feature is selected from the group consisting of a carrier ring, a pilfer band, an imprinted feature, a stamped feature, a logo, a graphic, a text, a curl, a hem, a trim, and combinations thereof (The apparatus may form the container threads 42 with an electro-magnetic (EM) forming tool: Par. 0136).
Regarding Claim 21, the combination of Ross, Zaima, and Houghton teach all elements of the claimed invention as stated above. Zaima further teaches wherein the AA series aluminum alloy is the 1xxx series aluminum alloy (1070 aluminum alloy: Par. 0066).
Regarding Claim 22, the combination of Ross, Zaima, and Houghton teach all elements of the claimed invention as stated above. Zaima further teaches wherein the 1xxx series aluminum alloy is selected from the group consisting of AA1060, AA1070 and a combination thereof (1070 aluminum alloy: Par. 0066).
Regarding Claim 35, the combination of Ross, Zaima, and Houghton teach all elements of the claimed invention as stated above.  Ross further discloses wherein the metal container is configured as a bottle, and wherein the upper portion comprises a neck (See Fig. 1).
Claims 15 (alternative interpretation), 17 20, 23, 24, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ross in view of Myers et al., hereinafter Myers, (U.S. 2008/0022746) and Houghton.
Regarding Claim 15, Ross discloses a metal container (Fig. 1 & Metallic container: Par. 0049) comprising an upper portion (Neck: Fig. 1, #20), a body (Sidewall: Fig. 1, #8), and a domed bottom (Bottom dome portion: Fig. 1, #6),
wherein the metal container is configured with an EMF feature selected from the group consisting of: a thread configured along the upper portion of the metal container; a stamped feature on the body of the metal container; a stamped feature positioned on the domed bottom of the metal container, and combinations thereof (The apparatus may form the container threads 42 with an electro-magnetic (EM) forming tool: Par. 0136),
wherein the metal container comprises a workpiece constructed from: aluminum, aluminum alloys, steel, steel alloys, or combinations thereof (Aluminum: Par. 0049).  Ross is silent to the type of aluminum and therefore wherein the aluminum alloy is selected from the group consisting of: a 1xxx series aluminum alloy; a 3xxx series aluminum alloy; and a 5xxx series aluminum alloy.
Myers teaches an aluminum container, wherein the workpiece comprises an AA series aluminum alloy selected from the group consisting of: a 1xxx series aluminum alloy; a 3xxx series alloy; and a 5xxx series aluminum alloy (3104 aluminum alloy: Par. 0042) as a known aluminum alloy having sufficient strength and characteristics for forming containers.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the can of Ross from an AA series aluminum alloy selected from the group consisting of a 1xxx series aluminum alloy; a 3xxx series alloy; and a 5xxx series aluminum alloy, as taught by Myers, as a known aluminum alloy having sufficient strength and characteristics for forming containers.  Ross further discloses that the current invention may be used with containers of any size or shape including, without limitation, beverage cans and beverage bottles.  Accordingly, the term "container" is intended to cover containers of any type (Par. 0049).  However, Ross or Ross in view of Myers are is silent to particular dimensions and therefore, wherein the workpiece thickness ranges from at least 0.003” to not greater than 0.039”.
However, Houghton teaches the formation of aluminum containers wherein the workpiece thickness ranges from at least 0.003” to not greater than 0.039” (Thicknesses “b” and “c” (Col 7)) as a known thickness for forming aluminum containers which results in less material being used.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the container of Ross or Ross in view of Myers from aluminum with a thickness that ranges from at least 0.003” to not greater than 0.039”, as taught by Houghton, as such a material thickness is well known in the art of aluminum beverage can forming which results in less material being used.
Regarding Claim 17, the combination of Ross, Myers, and Houghton teach all elements of the claimed invention as stated above. Houghton further teaches the formation of aluminum containers wherein the workpiece comprises the metal container with a sidewall thickness of at least 0.003” (Thickness “b” (Col 7)) that is formed from a sheet having a thickness of at least 0.006” (Aluminum sheet having a thickness of 0.0130 inches: Col 7, L33) as a known thickness for forming aluminum containers which results in less material being used.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the container of Ross, Ross and Myers, or Ross, Myers, and Houghton with a sidewall thickness of at least 0.003” that is formed from a sheet having a thickness of at least 0.006”, as taught by Houghton, as such a material thickness is well known in the art of aluminum beverage can forming which results in less material being used.
Regarding Claim 20, the combination of Ross, Myers, and Houghton teach all elements of the claimed invention as stated above. Ross further discloses wherein the EMF-feature is selected from the group consisting of: an asymmetrical feature, a symmetrical feature, a finish, a feature, and combinations thereof,
wherein the finish is selected from the group consisting of a threaded configuration, a lug pattern, and combinations thereof, and
wherein the feature is selected from the group consisting of a carrier ring, a pilfer band, an imprinted feature, a stamped feature, a logo, a graphic, a text, a curl, a hem, a trim, and combinations thereof (The apparatus may form the container threads 42 with an electro-magnetic (EM) forming tool: Par. 0136).
Regarding Claim 23, the combination of Ross, Myers, and Houghton teach all elements of the claimed invention as stated above. Myers further teaches wherein the AA series aluminum alloy is the 3xxx series aluminum alloy (3104 aluminum alloy: Par. 0042).
Regarding Claim 24, the combination of Ross, Myers, and Houghton teach all elements of the claimed invention as stated above. Myers further teaches wherein the 3xxx series aluminum alloy is selected from the group consisting of AA3104, AA3004 and a combination thereof (3104 aluminum alloy: Par. 0042).
Regarding Claim 35, the combination of Ross, Myers, and Houghton teach all elements of the claimed invention as stated above.  Ross further discloses wherein the metal container is configured as a bottle, and wherein the upper portion comprises a neck (See Fig. 1).
Claims 15 (alternative interpretation), 17, 20, 25, 26, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ross in view of Biondich (U.S. 5,776,270) and Houghton.
Regarding Claim 15, Ross discloses a metal container (Fig. 1 & Metallic container: Par. 0049) comprising an upper portion (Neck: Fig. 1, #20), a body (Sidewall: Fig. 1, #8), and a domed bottom (Bottom dome portion: Fig. 1, #6),
wherein the metal container is configured with an EMF feature selected from the group consisting of: a thread configured along the upper portion of the metal container; a stamped feature on the body of the metal container; a stamped feature positioned on the domed bottom of the metal container, and combinations thereof (The apparatus may form the container threads 42 with an electro-magnetic (EM) forming tool: Par. 0136),
wherein the metal container comprises a workpiece constructed from: aluminum, aluminum alloys, steel, steel alloys, or combinations thereof (Aluminum: Par. 0049).  Ross is silent to the type of aluminum and therefore wherein the aluminum alloy is selected from the group consisting of: a 1xxx series aluminum alloy; a 3xxx series aluminum alloy; and a 5xxx series aluminum alloy.
Biondich teaches an aluminum container, wherein the workpiece comprises an AA series aluminum alloy selected from the group consisting of: a 1xxx series aluminum alloy; a 3xxx series alloy; and a 5xxx series aluminum alloy (5xxx series alloys such as 5352 and 5052: Col 3, L41) as a known aluminum alloy having sufficient strength and characteristics for forming containers.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the can of Ross from an AA series aluminum alloy selected from the group consisting of a 1xxx series aluminum alloy; a 3xxx series alloy; and a 5xxx series aluminum alloy, as taught by Biondich, as a known aluminum alloy having sufficient strength and characteristics for forming containers. Ross further discloses that the current invention may be used with containers of any size or shape including, without limitation, beverage cans and beverage bottles.  Accordingly, the term "container" is intended to cover containers of any type (Par. 0049).  However, Ross or Ross in view of Biondich are is silent to particular dimensions and therefore, wherein the workpiece thickness ranges from at least 0.003” to not greater than 0.039”.
However, Houghton teaches the formation of aluminum containers wherein the workpiece thickness ranges from at least 0.003” to not greater than 0.039” (Thicknesses “b” and “c” (Col 7)) as a known thickness for forming aluminum containers which results in less material being used.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the container of Ross or Ross in view of Biondich from aluminum with a thickness that ranges from at least 0.003” to not greater than 0.039”, as taught by Houghton, as such a material thickness is well known in the art of aluminum beverage can forming which results in less material being used.
Regarding Claim 17, the combination of Ross, Biondich, and Houghton teach all elements of the claimed invention as stated above. Houghton further teaches the formation of aluminum containers wherein the workpiece comprises the metal container with a sidewall thickness of at least 0.003” (Thickness “b” (Col 7)) that is formed from a sheet having a thickness of at least 0.006” (Aluminum sheet having a thickness of 0.0130 inches: Col 7, L33) as a known thickness for forming aluminum containers which results in less material being used.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the container of Ross, Ross and Biondich, or Ross, Biondich, and Houghton with a sidewall thickness of at least 0.003” that is formed from a sheet having a thickness of at least 0.006”, as taught by Houghton, as such a material thickness is well known in the art of aluminum beverage can forming which results in less material being used.
Regarding Claim 20, the combination of Ross, Biondich, and Houghton teach all elements of the claimed invention as stated above. Ross further discloses wherein the EMF-feature is selected from the group consisting of: an asymmetrical feature, a symmetrical feature, a finish, a feature, and combinations thereof,
wherein the finish is selected from the group consisting of a threaded configuration, a lug pattern, and combinations thereof, and
wherein the feature is selected from the group consisting of a carrier ring, a pilfer band, an imprinted feature, a stamped feature, a logo, a graphic, a text, a curl, a hem, a trim, and combinations thereof (The apparatus may form the container threads 42 with an electro-magnetic (EM) forming tool: Par. 0136).
Regarding Claim 25, the combination of Ross, Biondich, and Houghton teach all elements of the claimed invention as stated above. Biondich further teaches wherein the AA series aluminum alloy is the 5xxx series aluminum alloy (5xxx series alloys such as 5352 and 5052: Col 3, L41).
Regarding Claim 26, the combination of Ross, Biondich, and Houghton teach all elements of the claimed invention as stated above. Biondich further teaches wherein the 5xxx series aluminum alloy is selected from the group consisting of AA5182, AA5052; AA5042; AA5352, and combinations thereof (5xxx series alloys such as 5352 and 5052: Col 3, L41).
Regarding Claim 35, the combination of Ross, Biondich, and Houghton teach all elements of the claimed invention as stated above.  Ross further discloses wherein the metal container is configured as a bottle, and wherein the upper portion comprises a neck (See Fig. 1).
Claims 27, 29, 31, 32, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ross in view of Zaima, “The Ingenious Design of the Aluminum Beverage Can,” hereinafter Ingenious Design, and Houghton.
Regarding Claim 27, Ross discloses a metal container (Fig. 1 & Metallic container: Par. 0049) comprising an upper portion (Neck: Fig. 1, #20), a body (Sidewall: Fig. 1, #8), and a domed bottom (Bottom dome portion: Fig. 1, #6),
wherein the metal container is configured with an EMF feature selected from the group consisting of: a thread configured along the upper portion of the metal container; a stamped feature on the body of the metal container; a stamped feature positioned on the domed bottom of the metal container, and combinations thereof (The apparatus may form the container threads 42 with an electro-magnetic (EM) forming tool: Par. 0136),
wherein the metal container comprises a workpiece constructed from: aluminum, aluminum alloys, steel, steel alloys, or combinations thereof (Aluminum: Par. 0049).  Ross is silent to the type of aluminum and therefore wherein the aluminum alloy is selected from the group consisting of: a 1xxx series aluminum alloy; a 3xxx series aluminum alloy; and a 5xxx series aluminum alloy.
Zaima teaches an aluminum container, wherein the workpiece comprises an AA series aluminum alloy selected from the group consisting of: a 1xxx series aluminum alloy; a 3xxx series alloy; and a 5xxx series aluminum alloy (1070 aluminum alloy: Par. 0066) as a known aluminum alloy having sufficient strength and characteristics for forming containers.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the can of Ross from an AA series aluminum alloy selected from the group consisting of a 1xxx series aluminum alloy; a 3xxx series alloy; and a 5xxx series aluminum alloy, as taught by Zaima, as a known aluminum alloy having sufficient strength and characteristics for forming containers.
Further, Ross is silent to a stamped EMF feature on the domed bottom of the metal container.  However, Ingenious Design teaches a stamped feature on the domed bottom of the metal container (See Figure, line and bodymaker identification numbers) in order to identify the line and bodymaker the can came from in the event of defects.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the domed bottom of the container of Ross or Ross and Zaima with a stamped EMF feature, as taught by Ingenious Design in order to identify the line and bodymaker the can came from in the event of defects.  Examiner notes that the phrase, “a stamped EMF feature” is considered to be a product-by-process limitation to a feature formed by the process of electromagnetic forming. It is noted that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. Therefore, the only structure claimed is a stamped feature on the domed bottom portion of the metal container. The prior art references listed above disclose a stamped feature on the domed bottom portion of the metal container.  For product-by-process claims, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.
Ross further discloses that the current invention may be used with containers of any size or shape including, without limitation, beverage cans and beverage bottles.  Accordingly, the term "container" is intended to cover containers of any type (Par. 0049).  However, Ross is silent to particular dimensions and therefore, wherein the workpiece thickness ranges from at least 0.003” to not greater than 0.039”.
However, Houghton teaches the formation of aluminum containers wherein the workpiece thickness ranges from at least 0.003” to not greater than 0.039” (Thicknesses “b” and “c” (Col 7)) as a known thickness for forming aluminum containers which results in less material being used.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the container of Ross, Ross and Zaima, or Ross and Zaima and Ingenious Design with that thickness that ranges from at least 0.003” to not greater than 0.039”, as taught by Houghton, as such a material thickness is well known in the art of aluminum beverage can forming which results in less material being used.
Regarding Claim 29, the combination of Ross, Zaima, Ingenious Design, and Houghton teach all elements of the claimed invention as stated above. Houghton further teaches wherein the workpiece comprises the metal container with a sidewall thickness of at least 0.003” (Thickness “b” (Col 7)) that is formed from a sheet having a thickness of at least 0.006” (Aluminum sheet having a thickness of 0.0130 inches: Col 7, L33).
Regarding Claim 31, the combination of Ross, Zaima, Ingenious Design, and Houghton teach all elements of the claimed invention as stated above. Ross further discloses wherein the EMF-feature is selected from the group consisting of: an asymmetrical feature, a symmetrical feature, a finish, a feature, and combinations thereof,
wherein the finish is selected from the group consisting of a threaded configuration, a lug pattern, and combinations thereof, and
wherein the feature is selected from the group consisting of a carrier ring, a pilfer band, an imprinted feature, a stamped feature, a logo, a graphic, a text, a curl, a hem, a trim, and combinations thereof (The apparatus may form the container threads 42 with an electro-magnetic (EM) forming tool: Par. 0136).
Regarding Claim 32, the combination of Ross, Zaima, Ingenious Design, and Houghton teach all elements of the claimed invention as stated above. Zaima further teaches wherein the AA series aluminum alloy is the 1xxx series aluminum alloy selected from the group consisting of AA1060, AA1070 and a combination thereof (1070 aluminum alloy: Par. 0066).
Regarding Claim 36, the combination of Ross, Zaima, Ingenious Design, and Houghton teach all elements of the claimed invention as stated above.  Ross further discloses wherein the metal container is configured as a bottle, and wherein the upper portion comprises a neck (See Fig. 1).
Claims 27 (alternative interpretation), 29, 31, 33, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ross in view of Myers, Ingenious Design, and Houghton.
Regarding Claim 27, Ross discloses a metal container (Fig. 1 & Metallic container: Par. 0049) comprising an upper portion (Neck: Fig. 1, #20), a body (Sidewall: Fig. 1, #8), and a domed bottom (Bottom dome portion: Fig. 1, #6),
wherein the metal container is configured with an EMF feature selected from the group consisting of: a thread configured along the upper portion of the metal container; a stamped feature on the body of the metal container; a stamped feature positioned on the domed bottom of the metal container, and combinations thereof (The apparatus may form the container threads 42 with an electro-magnetic (EM) forming tool: Par. 0136),
wherein the metal container comprises a workpiece constructed from: aluminum, aluminum alloys, steel, steel alloys, or combinations thereof (Aluminum: Par. 0049).  Ross is silent to the type of aluminum and therefore wherein the aluminum alloy is selected from the group consisting of: a 1xxx series aluminum alloy; a 3xxx series aluminum alloy; and a 5xxx series aluminum alloy.
Myers teaches an aluminum container, wherein the workpiece comprises an AA series aluminum alloy selected from the group consisting of: a 1xxx series aluminum alloy; a 3xxx series alloy; and a 5xxx series aluminum alloy (3104 aluminum alloy: Par. 0042) as a known aluminum alloy having sufficient strength and characteristics for forming containers.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the can of Ross from an AA series aluminum alloy selected from the group consisting of a 1xxx series aluminum alloy; a 3xxx series alloy; and a 5xxx series aluminum alloy, as taught by Myers, as a known aluminum alloy having sufficient strength and characteristics for forming containers.
Further, Ross is silent to a stamped feature on the domed bottom of the metal container.  However, Ingenious Design teaches a stamped feature on the domed bottom of the metal container (See Figure, line and bodymaker identification numbers) in order to identify the line and bodymaker the can came from in the event of defects.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the domed bottom of the container of Ross or Ross and Myers with a stamped feature, as taught by Ingenious Design in order to identify the line and bodymaker the can came from in the event of defects.  Examiner notes that the phrase, “wherein the stamped feature on the domed bottom of the metal container is an EMF feature” is considered to be a product-by-process limitation to a feature formed by the process of electromagnetic forming. It is noted that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. Therefore, the only structure claimed is a stamped feature on the domed bottom portion of the metal container. The prior art references listed above disclose a stamped feature on the domed bottom portion of the metal container.  For product-by-process claims, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.
Ross further discloses that the current invention may be used with containers of any size or shape including, without limitation, beverage cans and beverage bottles.  Accordingly, the term "container" is intended to cover containers of any type (Par. 0049).  However, Ross is silent to particular dimensions and therefore, wherein the workpiece thickness ranges from at least 0.003” to not greater than 0.039”.
However, Houghton teaches the formation of aluminum containers wherein the workpiece thickness ranges from at least 0.003” to not greater than 0.039” (Thicknesses “b” and “c” (Col 7)) as a known thickness for forming aluminum containers which results in less material being used.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the container of Ross, Ross and Myers, or Ross, Myers and Ingenious Design with that thickness that ranges from at least 0.003” to not greater than 0.039”, as taught by Houghton, as such a material thickness is well known in the art of aluminum beverage can forming which results in less material being used.
Regarding Claim 29, the combination of Ross, Myers, Ingenious Design, and Houghton teach all elements of the claimed invention as stated above. Houghton further teaches wherein the workpiece comprises the metal container with a sidewall thickness of at least 0.003” (Thickness “b” (Col 7)) that is formed from a sheet having a thickness of at least 0.006” (Aluminum sheet having a thickness of 0.0130 inches: Col 7, L33).
Regarding Claim 31, the combination of Ross, Myers, Ingenious Design, and Houghton teach all elements of the claimed invention as stated above. Ross further discloses wherein the EMF-feature is selected from the group consisting of: an asymmetrical feature, a symmetrical feature, a finish, a feature, and combinations thereof,
wherein the finish is selected from the group consisting of a threaded configuration, a lug pattern, and combinations thereof, and
wherein the feature is selected from the group consisting of a carrier ring, a pilfer band, an imprinted feature, a stamped feature, a logo, a graphic, a text, a curl, a hem, a trim, and combinations thereof (The apparatus may form the container threads 42 with an electro-magnetic (EM) forming tool: Par. 0136).
Regarding Claim 33, the combination of Ross, Myers, Ingenious Design, and Houghton teach all elements of the claimed invention as stated above. Myers further teaches wherein the AA series aluminum alloy is the 3xxx series aluminum alloy selected from the group consisting of AA3104m AA3004 and a combination thereof (3104 aluminum alloy: Par. 0042).
Regarding Claim 36, the combination of Ross, Myers, Ingenious Design, and Houghton teach all elements of the claimed invention as stated above.  Ross further discloses wherein the metal container is configured as a bottle, and wherein the upper portion comprises a neck (See Fig. 1).
Claims 27 (alternative interpretation), 29, 31, 34, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ross in view of Biondich, Ingenious Design, and Houghton.
Regarding Claim 27, Ross discloses a metal container (Fig. 1 & Metallic container: Par. 0049) comprising an upper portion (Neck: Fig. 1, #20), a body (Sidewall: Fig. 1, #8), and a domed bottom (Bottom dome portion: Fig. 1, #6),
wherein the metal container is configured with an EMF feature selected from the group consisting of: a thread configured along the upper portion of the metal container; a stamped feature on the body of the metal container; a stamped feature positioned on the domed bottom of the metal container, and combinations thereof (The apparatus may form the container threads 42 with an electro-magnetic (EM) forming tool: Par. 0136),
wherein the metal container comprises a workpiece constructed from: aluminum, aluminum alloys, steel, steel alloys, or combinations thereof (Aluminum: Par. 0049).  Ross is silent to the type of aluminum and therefore wherein the aluminum alloy is selected from the group consisting of: a 1xxx series aluminum alloy; a 3xxx series aluminum alloy; and a 5xxx series aluminum alloy.
Biondich teaches an aluminum container, wherein the workpiece comprises an AA series aluminum alloy selected from the group consisting of: a 1xxx series aluminum alloy; a 3xxx series alloy; and a 5xxx series aluminum alloy (5xxx series alloys such as 5352 and 5052: Col 3, L41) as a known aluminum alloy having sufficient strength and characteristics for forming containers.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the can of Ross from an AA series aluminum alloy selected from the group consisting of a 1xxx series aluminum alloy; a 3xxx series alloy; and a 5xxx series aluminum alloy, as taught by Biondich, as a known aluminum alloy having sufficient strength and characteristics for forming containers.
Further, Ross is silent to a stamped feature on the domed bottom of the metal container.  However, Ingenious Design teaches a stamped feature on the domed bottom of the metal container (See Figure, line and bodymaker identification numbers) in order to identify the line and bodymaker the can came from in the event of defects.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the domed bottom of the container of Ross or Ross and Biondich with a stamped feature, as taught by Ingenious Design in order to identify the line and bodymaker the can came from in the event of defects.  Examiner notes that the phrase, “wherein the stamped feature on the domed bottom of the metal container is an EMF feature” is considered to be a product-by-process limitation to a feature formed by the process of electromagnetic forming. It is noted that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. Therefore, the only structure claimed is a stamped feature on the domed bottom portion of the metal container. The prior art references listed above disclose a stamped feature on the domed bottom portion of the metal container.  For product-by-process claims, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.
Ross further discloses that the current invention may be used with containers of any size or shape including, without limitation, beverage cans and beverage bottles.  Accordingly, the term "container" is intended to cover containers of any type (Par. 0049).  However, Ross is silent to particular dimensions and therefore, wherein the workpiece thickness ranges from at least 0.003” to not greater than 0.039”.
However, Houghton teaches the formation of aluminum containers wherein the workpiece thickness ranges from at least 0.003” to not greater than 0.039” (Thicknesses “b” and “c” (Col 7)) as a known thickness for forming aluminum containers which results in less material being used.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the container of Ross, Ross and Biondich, or Ross, Biondich, and Ingenious Design with that thickness that ranges from at least 0.003” to not greater than 0.039”, as taught by Houghton, as such a material thickness is well known in the art of aluminum beverage can forming which results in less material being used.
Regarding Claim 29, the combination of Ross, Biondich, Ingenious Design, and Houghton teach all elements of the claimed invention as stated above. Houghton further teaches wherein the workpiece comprises the metal container with a sidewall thickness of at least 0.003” (Thickness “b” (Col 7)) that is formed from a sheet having a thickness of at least 0.006” (Aluminum sheet having a thickness of 0.0130 inches: Col 7, L33).
Regarding Claim 31, the combination of Ross, Biondich, Ingenious Design, and Houghton teach all elements of the claimed invention as stated above. Ross further discloses wherein the EMF-feature is selected from the group consisting of: an asymmetrical feature, a symmetrical feature, a finish, a feature, and combinations thereof,
wherein the finish is selected from the group consisting of a threaded configuration, a lug pattern, and combinations thereof, and
wherein the feature is selected from the group consisting of a carrier ring, a pilfer band, an imprinted feature, a stamped feature, a logo, a graphic, a text, a curl, a hem, a trim, and combinations thereof (The apparatus may form the container threads 42 with an electro-magnetic (EM) forming tool: Par. 0136).
Regarding Claim 34, the combination of Ross, Biondich, Ingenious Design, and Houghton teach all elements of the claimed invention as stated above. Biondich further teaches wherein the AA series aluminum alloy is the 5xxx series aluminum alloy selected from the group consisting of AA5182; AA5052; AA5042; AA5352; and combinations thereof (5xxx series alloys such as 5352 and 5052: Col 3, L41).
Regarding Claim 36, the combination of Ross, Biondich, Ingenious Design, and Houghton teach all elements of the claimed invention as stated above.  Ross further discloses wherein the metal container is configured as a bottle, and wherein the upper portion comprises a neck (See Fig. 1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Harvey et al. (U.S. 2,976,907) - EM forming thin workpieces; Wilde (U.S. 3,581,541) - EM forming domed articles.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D. SWIATOCHA whose telephone number is (571)272-7022. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached at 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799